LABORDE, Judge.
The defendant, Dale Blankenship, was charged by bill of information with the crime of armed robbery under LSA-R.S. 14:64. After a trial by a jury of twelve, he was found guilty as charged. On August 16, 1984, the defendant was sentenced to serve nine (9) years at hard labor without *582benefit of parole, probation or suspension of sentence.
Although defendant appealed his conviction, assigning two errors, no brief was filed. Therefore, his assignments have been abandoned and this Court is limited to a review of the record for errors discoverable by mere inspection of the pleadings. State v. Crawford, 441 So.2d 813, 815 n. 1 (La.App.3d Cir.1983); LSA-C.Cr.P. art. 920(2).
By examination of the record no patent errors could be found. See, Appendix A.
For the foregoing reasons, we affirm defendant’s conviction and sentence.
AFFIRMED.
APPENDIX A
PATENT ERROR REVIEW:
On October 17, 1983, the Vernon Parish District Attorney charged the defendant with armed robbery.
The bill of information was endorsed by the District Attorney and is in proper form.
On October 6, 1983, the defendant, accompanied by counsel, waived formal arraignment and entered a plea of not guilty. The court minutes reflect that the defendant was present at all times during the trial, including preliminary proceedings and sentencing.
The defendant was tried before a twelve person jury. Defendant was charged with a violation of LSA-R.S. 14:64 which necessarily requires a twelve person jury, ten of whom must concur to render a verdict. The defendant was found guilty as charged by a 10-2 verdict on January 18, 1984.
The defendant was sentenced to imprisonment at hard labor without benefit of parole, probation or suspension of sentence for nine (9) years. The minutes reflect the sentence imposed.
There is no question presented herein as to the constitutionality of LSA-R.S. 14:64. There were no errors committed by the trial court which are patent on the record.